NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 17, 2015* 
                                Decided February 17, 2015 
                                              
                                          Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1662 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 12 CR 708‐1 
DAMIAN RIVERA,                                     
      Defendant‐Appellant.                        Rubén Castillo, 
                                                  Chief Judge. 

                                        O R D E R 

        Damian Rivera, a former Latin Kings member known as “King Spook” who 
reigned over a vast drug‐distribution enterprise in Chicagoland, pleaded guilty to 
conspiring to possess and distribute one kilogram or more of heroin, 21 U.S.C. §§ 846, 
841, unlawfully possessing a firearm as a convicted felon, 18 U.S.C. § 922(g)(1), and 
conspiring to commit international money laundering, id. § 1956. At sentencing, the 
district court found him accountable for distributing 11 kilograms of heroin, 50 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐1662                                                                             Page 2 
 
kilograms of cocaine, and more than 1,600 kilograms of marijuana between December 
2007 and August 2012, see U.S.S.G. § 1B1.3(a)(1), and imposed concurrent, 
below‐guidelines sentences of 264 months, 120 months, and 240 months, respectively. 
Rivera filed a notice of appeal, but his appointed attorney asserts that all possible claims 
are frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). 
Rivera has not accepted our invitation to comment on counsel’s motion. See CIR. R. 
51(b). Counsel submitted a brief that explains the nature of this case and addresses the 
issues that an appeal of this kind might be expected to involve. Because the analysis in 
the brief appears to be thorough, we limit our review to the subjects counsel discusses. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996).   

       Counsel represents that Rivera does not wish to have his guilty plea set aside, 
and thus counsel appropriately forgoes discussing the voluntariness of the plea or the 
adequacy of Rivera’s plea colloquy. See United States v. Konczak, 683 F.3d 348, 349 (7th 
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Counsel first considers whether Rivera could challenge the district court’s 
findings regarding relevant drug quantity and specifically asks whether the court 
clearly erred by crediting the testimony of his co‐defendant, Lamont Wallace. Even 
though Rivera admitted in his plea agreement to distributing 5.7 kilograms of heroin 
and 1,674 kilograms of marijuana between October 2011 and July 2012, the court 
reasonably held Rivera accountable for additional quantities of drugs that he 
distributed to Wallace between 2007 and 2012. Rivera provided no evidence at 
sentencing to contradict Wallace’s testimony that he and Rivera concocted a 
drug‐dealing arrangement while in “boot camp” together in mid‐2007, and that Wallace 
personally purchased or brokered from Rivera about 30 pounds of marijuana in 2007 
and 2008, about 50 kilograms of cocaine between 2008 and 2010, and more than 9 
kilograms of heroin in 2011 and 2012. See United States v. Sainz‐Preciado, 566 F.3d 708, 
713 (7th Cir. 2009); United States v. Hankton, 432 F.3d 779, 789–90 (7th Cir. 2005). Because 
a sentencing court may assess relevant conduct by considering any evidence that bears 
a “sufficient indicia of reliability,” U.S.S.G. § 6A1.3(a); see United States v. Grigsby, 692 
F.3d 778, 788 (7th Cir. 2012), we agree that any challenge to the district court’s drug 
quantity calculation or credibility finding would be frivolous. 

      Next counsel considers whether Rivera could challenge the three‐level 
adjustment for his role as a manager or supervisor, see U.S.S.G. § 3B1.1(b), but rightly 
concludes that any such argument would be frivolous because Rivera admitted in his 
No. 14‐1662                                                                         Page 3 
 
plea agreement that he “organized and operated a narcotics organization” by 
negotiating with suppliers and directing others to deliver drugs, see Grigsby, 692 F.3d at 
790 (a “manager” or “supervisor” is simply someone who “helps manage or supervise a 
crime scheme”). 

       Counsel also contemplates whether Rivera could challenge the two‐level 
adjustment for direct involvement in importing a controlled substance. See U.S.S.G. 
§ 2D1.1(b)(15)(C).1  But counsel correctly acknowledges that any challenge would be 
frivolous, as Rivera stipulated in his plea agreement that he “arranged for one of his 
sources of narcotics supply to send him approximately 1,674.8 kilograms of marijuana 
from Mexico to [his] former residence in Chicago,” and that Customs and Border 
Protection officers seized this shipment of marijuana at the U.S.‐Mexican border. 

        Finally, counsel considers whether Rivera could challenge the reasonableness of 
his prison sentence, and we agree with him that such a challenge would be frivolous. 
Rivera’s 264‐month sentence is 8 years below the low end of his calculated guidelines 
range of 360 months to life (based on a total offense level of 40 and criminal‐history 
category of IV). Counsel gives no reason to disregard the presumption that this 
below‐guidelines sentence is reasonable, see United States v. Womack, 732 F.3d 745, 747 
(7th Cir. 2013); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and we see none. 
The district court adequately considered the relevant 18 U.S.C. § 3553(a) factors, 
including Rivera’s history and characteristics (highlighting Rivera’s intelligence, service 
to his family, and community support), the nature and circumstances of the offenses 
(emphasizing Rivera’s “diabolical” side that led him to become a “significant player” in 
a drug‐distribution and weapon‐trafficking scheme), and the need to impose a sentence 
that was “sufficient but no greater than necessary” (noting that the sentence would 
have been the same regardless of the sentencing‐guidelines adjustments). 

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is 
DISMISSED. 




                                                 
            1  Formerly U.S.S.G. § 2D1.1(b)(14)(C).